Citation Nr: 0528149	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for bilateral flat 
feet.

6.  Entitlement to a rating in excess of 10 percent for 
lumbar spondylosis at L2-L3 and lower lumbar scoliosis.

7.  Entitlement to a rating in excess of 20 percent for left 
foot plantar fasciitis, left heel spur and left 1st 
metatarsophalangeal joint bunion.

8.  Entitlement to a compensable rating for right 1st 
metatarsophalangeal joint bunion.

9.  Entitlement to a compensable rating for residuals of left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's case was 
remanded for additional development in August 2003.  It is 
again before the Board for appellate review.

The issues of service connection for hearing loss and a right 
knee condition, as well as the issue of entitlement to a 
higher rating for lumbar spondylosis at L2-L3 and lower 
lumbar scoliosis are being addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current disability of the right 
ankle, left knee, or flat feet.

2.  The veteran's service-connected left foot plantar 
fasciitis, left heel spur and left 1st metatarsophalangeal 
joint bunion is manifested by pain in the heel and foot, with 
a full range of motion of the foot and metatarsophalangeal 
joint.  There is a mild hallux valgus deformity.  

3.  The veteran's service-connected right 1st 
metatarsophalangeal joint bunion is manifested by x-ray 
evidence of the bunion and mild hallux valgus deformity.  The 
veteran does not express any subjective complaints of pain 
and there is no objective evidence of any limitation of 
motion of the joint or pain.

4.  The veteran's service-connected left ankle disability is 
manifested by subjective complaints of pain with a full range 
of motion and no x-ray evidence of any impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).

3.  The veteran does not have a flat foot disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for left foot plantar fasciitis, left heel spur and left 1st 
metatarsophalangeal joint bunion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2005).

5.  Entitlement to a compensable rating for right 1st 
metatarsophalangeal joint bunion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2005).

6.  The criteria for a compensable evaluation for residuals 
of a left ankle sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marine Corps from 
January 1981 to January 2001.  His final DD Form 214 reflects 
that his primary military specialty was that of a heavy 
vehicle operator for 19 years and 3 months.

A review of his service medical records (SMRs), for the 
period from November 1980 to October 2000, reflects that was 
seen for a right ankle sprain in March 1984.  There was no 
evidence of any type of fracture.  The veteran injured his 
right ankle again while playing soccer in May 1993.  The 
assessment was right ankle sprain.  The veteran was also seen 
for complaints of pain at the bottom of the right foot in 
July 1996.  The assessment was plantar fasciitis.  He had 
similar complaints involving the left foot beginning in June 
2000.  He was seen on several occasions between June and 
October 2000, respectively, with complaints of foot pain.  
The assessment was left foot plantar fasciitis.  The records 
show that the veteran received steroid injections in July and 
October 2000, respectively, to treat his symptoms regarding 
his left foot.

The SMRs include several physical examination reports and 
medical histories for the veteran.  The records from December 
1984, June 1988, April 1990, and December 1993 are negative 
for any abnormalities on examination, with the exception of a 
preexisting scar on the right elbow.  Further, the veteran 
did not report any type of problems with his knees, ankles, 
or feet.  The veteran did report recurrent back pain and foot 
trouble at the time of his June 1999 physical examination.  
The examiner noted that the veteran had intermittent low back 
pain and right heel pain.  The back pain was attributed to 
overuse and the foot pain was noted to be improved with the 
use of insoles.  

The SMRs do not show any complaints regarding or treatment 
involving the knees, left ankle, or flat feet.  

The veteran's claim for disability compensation benefits was 
received in August 2000.  He was still on active duty at the 
time he submitted his claim for benefits.

The veteran was afforded a contract VA examination in August 
2000.  The veteran complained of increasing pain in his left 
heel as a result of a left heel spur.  The examiner said that 
the heel spur was confirmed by x-ray in May 2000.  The 
veteran described swelling, inflammation, instability, 
fatigue, and lack of endurance because of severe pain in the 
left heel.  He used ice packs and massage for relief and had 
had two steroid injections in the past two months that 
provided temporary relief.  The veteran complained of 
intermittent left ankle pain over the last six years.  He 
said that he experienced weakness, stiffness, instability, 
and inflammation in the ankle.  The symptoms were worse when 
running in work boots and could be aggravated with exercise 
and cold or rainy weather.  The veteran also related that he 
had sprained his right ankle in 1983 and continued to 
experience recurring pain, weakness, and stiffness on an 
intermittent basis.  He said that he had episodes of 
inflammation and instability, especially after exercise or 
cold and rainy weather.  The veteran also complained of pain 
in both knees.  He said that he had weakness and stiffness in 
the left knee.  His symptoms for both knees were aggravated 
by exercise and cold and rainy weather.  The veteran said 
that he was told that he had flatfeet about 15 years earlier.  
He said that he experienced pain in his feet with standing or 
walking, or sometimes at rest.  He had not been diagnosed 
with the condition, either by x-ray or by a physician.  

The examiner noted that the veteran exercised by using an 
exercise bicycle.  He had been on limited duty since May 2000 
due to a flare-up of pain related to the left heel spur.  The 
examiner noted that the right foot had been quiescent since a 
diagnosis of a heel spur in 1996.  The examiner reported that 
there were no signs of flattening of the arches and no pes 
planus.  The examiner reported that the range of motion of 
the knees, ankles, feet, and toes were normal except that the 
veteran had some reluctance in moving his left ankle because 
of pain in the medial plantar aspect of the left heel.  The 
examiner said that there was also some tenderness in the 
plantar aspect of the middle foot that was attributed to 
plantar fasciitis.  The examiner included the degrees of 
measurement for a normal range of motion of the knees, and 
ankles.  He also included the degrees of measurement for the 
veteran.  In particular, the range of motion for the 
veteran's ankles was noted to be dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.

The examiner noted that x-rays of the knees and ankles were 
interpreted to be within normal limits.  X-rays of the left 
heel showed evidence of a heel spur.  X-rays of the feet, 
with and without weight bearing, showed mild bilateral hind 
foot valgus, and minimal bunion formation at the first 
metatarsophalangeal (MTP) joints but no appreciable valgus 
deformity.  The examiner's diagnoses were plantar fasciitis, 
left heel spur, left ankle strain, bilateral mild hindfoot 
valgus and bilateral bunion formation at the first MTP joint.  
The examiner noted that there was no pathology to render a 
diagnosis for a right ankle, or bilateral knee disorder.

The veteran was denied service connection for bilateral 
hearing loss, a right ankle condition, left and right knee 
conditions, and bilateral flat feet.  He was granted service 
connection for lumbar spondylosis at L2-L3 and lower lumbar 
scoliosis, left foot plantar fasciitis, left heel spur, and 
left 1st MTP joint bunion, right 1st joint bunion, and 
residuals of a left ankle sprain by way of a rating decision 
dated in August 2000.  The veteran was assigned a 10 percent 
disability rating for his lumbar disability, and his left 
foot disability.  He was assigned noncompensable disability 
ratings for the right 1st MTP joint bunion, and residuals of 
a left ankle sprain.  The effective date for service 
connection and the disability ratings was established as 
February 1, 2001.  This was the date following the veteran's 
last day of military service.

The veteran submitted his notice of disagreement in June 
2001.  He was issued a statement of the case in March 2002.  
The veteran's representative submitted a substantive appeal 
in March 2002.  The representative contended that the 
veteran's service-connected disabilities had led to his 
bilateral knee, right ankle, and flat feet conditions.

The veteran's case was certified on appeal to the Board in 
March 2002.  A development memorandum was prepared to obtain 
additional evidence and to afford the veteran new 
examinations.  The Board wrote to the veteran in March 2003 
and informed him of the additional development.  The veteran 
was requested to provide information on any medical treatment 
received and to provide the necessary authorization for the 
Board to obtain records on his behalf.

The veteran responded in March 2003.  He reported receiving 
treatment from the VA medical center (VAMC) in Fayettevile, 
North Carolina.  

The veteran's case was remanded for additional development in 
August 2003.

The RO wrote to the veteran in December 2003, and again in 
June 2004.  The letters advised the veteran on what evidence 
was required to substantiate his claim for service connection 
and for higher ratings for his service-connected 
disabilities.  He was advised of the evidence of record.  He 
was also informed as to what VA would do to develop his claim 
and what he was required to do.  Finally, the veteran was 
requested to submit evidence that he had to the RO.

Associated with the claims file are VA treatment records for 
the period from May 2001 to August 2003.  The records relate 
primarily to treatment provided to the veteran for complaints 
of back pain.  

The veteran was afforded additional VA examinations to assess 
his level of disability regarding his service-connected 
disabilities and to provide findings and opinions relating to 
the service connection issues.  The veteran worked as a 
groundskeeper at the Camp Lejeune Marine Corps base.  The 
veteran said that he experienced pain in both ankles and both 
knees.  He said that his left knee had been painful since a 
bad sprain in 1983.  The other joints were painful from 
progressive wear.  The veteran also complained of popping in 
the left knee but no instability of any joint.  There was no 
stiffness, swelling, heat, redness, fatigability, locking, or 
lack of endurance of the ankles, and knees.  The veteran did 
not have any flare-ups of knee, or ankle pain.  Non-arch 
supporting shoes, going barefoot, and hilly terrain irritated 
his knees.  The examiner noted that the veteran did not 
report any pain of the ankles.  The knees and ankles were not 
painful on motion.  The examiner reported that the veteran 
had a range of motion from 0 to 140 degrees for each knee.  
The veteran also had dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 40 degrees for each ankle.  The 
examiner noted the results of x-rays of the ankles and knees.  
There was no evidence of fracture or soft tissue swelling of 
either ankle.  There was no evidence of fracture or joint 
effusion in either knee.  There was a small, loose body in 
the joint space laterally of the right knee.  The joint 
compartments were fairly well preserved.

The only pertinent diagnosis provided was of a small, loose 
body in the right lateral knee joint.  The examiner opined 
that it was more likely than not that the veteran's 20 years 
in the Marine Corps, including parachuting, did cause wear on 
his feet, ankles, and knees.  It was not likely that the 
veteran's bunions were the result of his military service.  
The examiner further opined that she was unable to estimate a 
date of onset as it was not likely that any one injury was 
causative of the veteran's joint problems but cumulative from 
repetitive impacts and jumps from tanks, trucks, and 
airplanes.  

The veteran's feet and toes were evaluated by way of a 
separate examination, although some of the findings were 
repeated in the knee and ankle examination report in July 
2004.  The veteran said that he went to work with painful 
feet every day.  The pain was from his heel spurs and plantar 
fasciitis.  He did not complain that his bunions were painful 
or impeding his ability to walk or his shoe fit.  The veteran 
said that his feet would stop hurting after being off them.  
They would become very painful when walking, and worse upon 
first standing after being off his feet.  The examiner 
commented that this was characteristic of plantar fasciitis 
and heel spurs.  The veteran said that he was told that he 
had flat feet in the past.  The examiner said that the 
veteran did not complain of weakness, swelling, heat, or 
redness of the feet or MTP joints.  He did complain of 
fatigue and inability to walk long distances due to heel and 
arch pain.  The veteran did not experience flare-ups of foot 
pain.  The veteran said that non-arch supporting shoes, going 
barefoot, and hilly terrain aggravated his feet.  The veteran 
said that he would hold onto walls, chairs, beds, tables, or 
whatever support was available until he stretched his feet 
upon first weight bearing to stabilize his feet before 
walking away from the support.  He used non-prescription 
highly supportive shoes with arch supports and wide 
metatarsal bases.  He also used additional non-prescription 
arch supports.  The veteran also wore arch supporting 
athletic shoes, with additional gel arch supports.  They had 
been very effective in alleviating some of his foot pain.

The examiner reported that the veteran had a full range of 
motion of his MTP joints.  In addition, both feet were 
reported to have a full active range of motion.  There was no 
evidence of painful motion.  The examiner said that there was 
no loss of function caused by fatigue of the joints, weakness 
of musculature, or lack of endurance following repetitive 
use.  The examiner said that resting and then first arising 
from a sitting position caused the most intense arch and heel 
pain.  The veteran was noted to deny pain from minor hallux 
valgus in the MTP joints.  There were no callosities, shoe 
breakdown or uneven shoe wear patterns to indicate abnormal 
weight bearing.  The veteran grimaced when rising on his 
heels or toes, and he could not heel or toe walk due to heel 
and arch pain.  The examiner reported that there was less 
than 5 degrees of hallux valgus angulation of the great toes.  
The MTP joints could be passively corrected to straight 
ankles without complains of discomfort.  The examiner stated 
that the veteran did not have flat feet.  The examiner 
reported that July 2004 x-rays of the feet showed mild hallux 
valgus deformity bilaterally.  Joint spaces were fairly well 
preserved.  No fracture was seen.  There were small heel 
spurs.  The diagnoses were right and left heel spurs, plantar 
fasciitis, and mild hallux valgus deformity bilaterally.  

The veteran's disability rating for left foot plantar 
fasciitis, left heel spur and left 1st metatarsophalangeal 
joint bunion, was increased to 20 percent by way of a rating 
decision dated in March 2005.  The effective date was 
established as of February 1, 2001.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

Further, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Right Ankle, Left Knee, Bilateral Flat Feet

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The SMRs reflect that the veteran was treated for a right 
ankle sprain in March 1984 and again in June 1993.  There 
were no residuals noted in the treatment records.  The 
several physical examination reports, and medical histories 
completed by the veteran, did not note any right ankle 
problems subsequent to the two injuries.  The veteran was 
found to have a full range of motion for the right ankle at 
both the August 2000 and July 2004 VA examinations.  See 38 
C.F.R. § 4.71, Plate II (2005) (Normal range of motion is 
plantar flexion to 45 degrees and dorsiflexion to 20 
degrees).

The Board notes that the examiner at the July 2004 
examination listed plantar flexion to 40 degrees as evidence 
of normal range of motion.  This is five degrees less than 
that noted in Plate II, supra.  However, the examiner 
expressed the opinion that the veteran had a full range of 
motion, with no evidence of pain.  Thus, the Board finds that 
evidence supports a conclusion that there was no limitation 
of motion of the right ankle.

X-rays from both VA examinations showed no evidence of any 
type of impairment.  There is no evidence of post-service 
treatment for any right ankle complaints.  The objective 
medical evidence of record does not demonstrate any type of 
impairment of the right ankle.  

The veteran told the VA examiner that he suffered a severe 
sprain of the left knee in service in 1983 and that he had 
had problems with the knee since that time.  The SMRs do not 
reflect any treatment for a left knee condition of any type.  
Further, the veteran was noted to have a full range of motion 
at the August 2000 and July 2004 VA examinations.  X-rays of 
the left knee, both in 2000 and 2004, were negative for any 
type of impairment.  The August 2000 examiner stated that 
there was no pathology to render a diagnosis.  The July 2004 
examiner did not provide any diagnosis regarding the left 
knee.  There is no objective evidence of record to show that 
the veteran has any type of impairment of the left knee.  

The Board notes that the veteran complained of pain in the 
right ankle and left knee at the time of his VA examinations.  
However, pain itself is not a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone without a diagnosed or identifiable 
underlying malady cannot constitute a disability for which 
service connection may be granted), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no 
diagnosed or identifiable malady of the right ankle or left 
knee in this case.  

The veteran also claimed entitlement to service connection 
for flat feet.  His SMRs are negative for finding of flat 
feet.  The veteran told the VA examiners that he was told 
that he had flat feet by someone in service.  Both VA 
examination reports stated that the veteran did not have pes 
planus/flat feet.

The veteran was noted to have pain in his left foot at the 
time of his VA examinations.  This was attributed to a left 
heel spur and plantar fasciitis.  There is no objective 
evidence of record to show that the veteran has flat feet.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
supra.  In the instant case, there is no competent medical 
evidence showing a current medical diagnosis of a right 
ankle, or left knee disorder, or bilateral flat feet.  
Examiners have specifically evaluated the veteran for such 
disabilities and have found none.  Therefore, the Board 
concludes that, without any current clinical evidence 
confirming the presence of a right ankle or left knee 
disorder, or bilateral flat feet, service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).

The Board notes that the veteran raised the possibility of 
secondary service connection for a right ankle or left knee 
disorder, and bilateral flat feet at the time his substantive 
appeal was received in March 2002.  There is no basis for 
consideration of service connection on a secondary basis in 
light of the determination that the veteran does not have 
either a right ankle or left knee disorder or bilateral flat 
feet.  

B.  Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  The veteran's claims for a higher evaluation 
for his disabilities of lumbar spondylosis and lower lumbar 
scoliosis, left foot plantar fasciitis, left heel spur and 
left MTP joint bunion, right MTP joint bunion, and residuals 
of a left ankle sprain are original claims that were placed 
in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Left Foot Plantar Fasciitis, Left Heel Spur  
and Left 1st MTP Joint Bunion

The veteran's several disabilities of the left foot have been 
rated as one disability under Diagnostic Codes 5280-5284.  
38 C.F.R. § 4.71a (2005).  Diagnostic Code 5280 pertains to 
the rating of disabilities involving hallux valgus.  
Diagnostic Code 5284 relates to rating disabilities involving 
injuries of the foot.  The veteran's disability rating was 
originally established as 10 percent by way of the April 2001 
rating decision.  The disability rating was later increased 
to 20 percent in March 2005.  The 20 percent rating was made 
effective from February 1, 2001.

Under Diagnostic Code 5280, a 10 percent rating is the 
maximum schedular rating available for hallux valgus.  Thus, 
a higher rating cannot be considered under this diagnostic 
code.

Diagnostic Code 5284 provides for a 10 percent evaluation 
where there is a foot injury involving a moderate disability.  
A 20 percent rating is warranted for a moderately severe 
disability.  A 30 percent rating is for consideration of a 
severe disability.  38 C.F.R. § 4.71a.

The veteran received steroid injections in service in the 
latter part of 2000.  There is no indication of any post-
service treatment for either the heel spur or plantar 
fasciitis.  He complained of pain in the heel at the time of 
his August 2000 VA examination.  He also said that he 
experienced swelling, inflammation, instability, fatigue and 
lack of endurance.  The veteran displayed a limitation of 
motion of the left foot/ankle because of tenderness 
associated with the heel spur and plantar fasciitis.  X-rays 
from August 2000 showed a left heel spur and minimal bunion 
formation at the 1st MTP joints but no appreciable valgus 
deformity.

At his July 2004 VA examination the veteran continued to 
complain of left foot and heel pain.  The veteran did not 
complain of any pain from his left 1st MTP joint bunion.  
Physical examination demonstrated a full range of motion for 
the left foot/ankle and MTP joint.  The veteran was found to 
have hallux valgus to 5 degrees.  The examiner noted that the 
joint could be passively straightened without any complaint 
of discomfort.

The veteran's primary complaint was pain in his left foot and 
heel.  The pain was most intense when he first stood after 
sitting.  This would subside after a point.  The veteran 
worked every day with foot and heel pain.  He had not missed 
any work because of his pain.  He wore non-prescription shoes 
and used non-prescription arch supports to help with his 
pain.

The evidence of record does not support a higher rating of 30 
percent for a severe foot injury.  The veteran does not have 
any limitation of motion associated with his disability 
involving the foot/ankle or MTP joint.  There is a mild 
hallux valgus deformity but there is no pain involving the 
MTP joint.  The veteran's primary disability involves pain.  
His level of pain is provided for in his current 20 percent 
rating.

Further there is no evidence that the veteran's service-
connected disability has been classified as pes cavus to 
allow for consideration of a higher rating under Diagnostic 
Code 5278.  Finally, there is no evidence of malunion or 
nonunion of a metatarsal bone that would permit a higher 
rating under Diagnostic Code 5283.  38 C.F.R. § 4.71a.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the veteran has complained of pain in his left 
foot and heel since service.  His pain was not as severe at 
the time of his August 2000 VA examination because he 
received a steroid injection in July 2000.  The veteran's 
complains of pain were more pronounced at the time of his 
July 2004 examination.  The examiner at that time noted that 
the veteran did not have objective evidence of weakness, 
swelling, heat or redness of his foot.  The veteran did 
complain of fatigue and inability to walk long distances due 
to his pain.  The examiner further noted that there were no 
flare-ups of the veteran's foot pain.  In essence, the 
veteran's pain is constant as he said when he said he had 
daily pain.  The Board finds that the veteran's 
symptomatology does not rise to a level to require the 
assignment of a higher disability rating under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca.  The veteran's complaints of pain in 
his left foot and heel are contemplated in his current 20 
percent disability rating.

Right 1st MTP Joint Bunion

The veteran's right 1st MTP joint bunion is currently rated 
as noncompensable under Diagnostic Code 5280.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5280 a 10 percent rating is 
for application for unilateral hallux valgus with resection 
of metatarsal head or when the disability is severe, if 
equivalent to amputation of great toe.  Id.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2005).

The veteran was originally diagnosed with a bunion of the 
right 1st MTP at the time of his August 2000 VA examination.  
This was not based on physical examination.  The diagnosis 
was made as a result of findings on x-rays of the feet.  The 
veteran expressed no complaint of pain or limitation of 
function as a result of the bunion.  The veteran was found to 
have a full range of motion of the right 1st MTP joint in 
July 2004.  There was no painful motion.  The veteran was 
found to have less than 5 degrees of hallux valgus deformity 
that could be passively corrected to a straight angle without 
any discomfort.  The examiner noted that the veteran denied 
any pain from the hallux valgus.  In addition, there is no 
indication of any post-service treatment for the disability.

The veteran has had no surgery involving his bunion and/or 
hallux valgus.  Further, the disability is asymptomatic based 
on the examination reports and VA treatment records.  Thus 
there is no basis to conclude that the disability is severe 
and equivalent to amputation of the great toe.  In light of 
the lack of symptoms, there is no basis for a higher rating 
for the veteran's right 1st MTP joint bunion under the rating 
criteria.  The claim for a compensable rating is denied

In addition, compensable evaluations are also provided for 
several other foot disabilities, if shown, including weak 
foot (Diagnostic Code 5277), claw foot (Diagnostic Code 
5278), metatarsalgia (Diagnostic Code 5279), malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283), and moderate foot injuries (Diagnostic Code 5284).  38 
C.F.R. §§ 4.71a, Diagnostic Codes 5277, 5278, 5279, 5283, 
5284.  However, the medical evidence does not show that any 
of these conditions have been demonstrated.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca.  However, as there are no 
objective symptoms to consider, a higher rating is not order 
under the regulations or DeLuca.

Left Ankle Sprain

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2005).  The veteran's 
disability is currently rated as noncompensable.  Under 
Diagnostic Code 5271, a 10 percent rating is applicable where 
there is moderate limitation of motion.  A 20 percent rating 
is for consideration where there is marked limitation of 
motion.  As noted, supra, the standard range of motion of the 
ankle is dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  

The SMRs did not document any type of left ankle injury; 
however, the veteran was granted service connection for the 
disability based on his complaints of pain and the August 
2000 diagnosis of left ankle strain.  The veteran has not 
demonstrated any limitation of motion of the left ankle, 
either in service or at the time of his VA examinations.  

He had subjective complaints of pain in August 2000.  He also 
was noted to have some limitation of dorsiflexion; however, 
the examiner attributed this to guarding because of a painful 
left heel spur.  It was not attributed to any abnormality of 
the left ankle itself.  There was no objective evidence of 
any deformity or limitation of motion in July 2004.  The 
veteran did not report any ankle pain.  X-rays from August 
2000 and July 2004 were negative for any evidence of any type 
joint abnormality.  

In light of the above evidence, there is no basis to assign a 
higher rating for the veteran's service-connected left ankle 
disability at any time during the pendency of his claim.

The Board has also considered other diagnostic codes for 
possible application.  However, there is no evidence of a 
moderate foot injury such as to warrant the assignment of a 
10 percent rating under Diagnostic Code 5284.  38 C.F.R. § 
4.71a.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca have 
been considered.  There are no objective symptoms of flare-
ups, fatigue, weakness, incoordination, or lack of endurance 
to warrant consideration of a higher rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ankle, or left knee conditions, 
bilateral flat feet, or a higher rating for left foot plantar 
fasciitis, left heel spur, and left 1st MTP joint bunion, 
right 1st MTP joint bunion, and residuals of a left ankle 
sprain.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection and higher ratings.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for benefits in August 2000, 
approximately three months prior to the enactment of the 
VCAA.  The RO issued a rating decision in April 2001 that 
denied service connection for those issues on appeal, and 
established service connection and an initial disability 
rating for the higher rating issues on appeal.  Thus the 
initial unfavorable decision occurred before any VCAA notice 
in this case.  

The veteran's claim was initially before the Board in March 
2002.  The Board attempted to conduct development of evidence 
at that time.  The veteran was notified of such action in 
March 2003.  His case was remanded to the agency of original 
jurisdiction to allow for the necessary development to be 
conducted at that level in August 2003.

The AMC wrote to the veteran in December 2003, and again in 
June 2004.  He was informed of what VA would do to assist him 
in developing his claim.  He was advised as to what evidence 
was required to substantiate his claims for service 
connection and his claims for higher ratings.  He was 
informed as to what VA would do to assist him in developing 
his claim.  The veteran was informed of what he was 
responsible for in completing his claim.  The veteran was 
also advised to submit any evidence that he had.  He also was 
informed of the evidence of record at that time.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in March 2005.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection for the 
several issues on appeal and why higher ratings were not 
supported by the evidence.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed just prior to the 
enactment of the VCAA, and the initial unfavorable decision 
of April 2001 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
December 2003, and June 2004 AMC letters provided him with 
the notice necessary to substantiate his claim, and to 
identify outstanding evidence.  The letters advised him of 
his duties and those of VA, and advised him to submit his 
evidence to the AMC.  

The veteran has not alleged any adverse impact on his ability 
to support his claims as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in August 2003 to allow for additional development.  
The veteran was then issued an SSOC that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to service connection or entitlement 
to higher ratings.  

The Board finds that the RO's and AMC's efforts, in total, 
afforded the veteran a "meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA" and thus "essentially cured the error in the timing of 
notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 128-
29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran did not identify any source of 
private medical evidence.  The veteran did not elect to have 
a hearing in his case.  His case was remanded in August 2003 
to afford him the opportunity to supplement the evidence of 
record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).

ORDER

Service connection for a right ankle condition is denied.

Service connection for a left knee condition is denied.

Service connection for bilateral flat feet is denied.

Entitlement to a rating in excess of 20 percent for left foot 
plantar fasciitis, left heel spur, and left 1st MTP joint 
bunion is denied.

Entitlement to a compensable rating for right 1st MTP joint 
bunion is denied.

Entitlement to a compensable rating for residuals of a left 
ankle sprain is denied.


REMAND

The veteran is claiming entitlement to service connection for 
a bilateral hearing loss and a right knee condition.  The 
veteran's SMRs show that he was in a hearing conservation 
program as demonstrated by the several audiograms done 
throughout his period of service.  As noted, supra, the 
veteran's military occupational specialty was as a heavy 
vehicle operator for over 19 years.

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

The several audiograms done in service, as well as the 
audiograms reported on the veteran's physical examinations, 
do not reflect results that would satisfy the underlying 
requirements for a hearing loss disability by VA standards.  
Further, the results from an August 2000 VA examination 
failed to show a hearing loss disability.  The veteran had an 
average decibel loss of 9 in the right ear and 10 in the left 
ear.  (The Board notes that the examination report listed 
incorrect averages).  Speech recognition scores at the time 
were 100 percent in the right ear and 96 percent in the left 
ear.  

The veteran underwent additional testing in July 2004.  Again 
his average decibel loss was not sufficient to constitute a 
hearing loss disability as the average was 12 in each ear.  
The veteran's speech recognition score for the left ear 
remained unchanged at 96 percent.  However, his right ear 
score was 92 percent.  A score that is indicative of a 
hearing loss disability for VA purposes.  Unfortunately, the 
examiner failed to address the impact of the score and did 
not provide any opinion as to whether the score indicated a 
current hearing loss that was related to the veteran's 
military service.  Also, the examiner did not address the 
veteran's possible exposure to acoustic trauma after service.  
The evidence of record shows that the veteran works as a 
grounds keeper using lawn mowers and weed eaters, at a 
minimum, in his work.  

A new audiology examination is required to assess the 
veteran's hearing status and to obtain an opinion as to the 
likely etiology of any hearing loss that may be diagnosed.

The veteran's SMRs are negative for any injury to the right 
knee or treatment for right knee-related complaints.

The August 2000 VA examination found no pathology to render a 
diagnosis regarding the right knee.  X-rays from July 2004 
were interpreted to show a small loose body in the lateral 
joint space.  The examiner did not provide a direct opinion 
as to whether this finding was related to the veteran's 
military service.  She did say that it was more likely than 
not that the veteran's 20 years in the military, including 
parachuting, caused wear and tear on his knees.  She further 
stated that she was unable to estimate a date of onset 
because it was not likely that any one injury was causative 
of his joint problems but were cumulative from repetitive 
impacts and jumps from vehicles and airplanes.  

A new VA examination is required to fully address the 
possibility of the service connection for the veteran's right 
knee condition.  The above opinion is inadequate in that it 
does not address the August 2000 VA examination findings, to 
include negative x-rays.  Further, there is no evidence of 
record to show that the veteran was ever involved in 
parachute training and/or duty.

In regard to the veteran's service-connected back disability 
the record contains several contradictory findings.  His SMRs 
contain no evidence of intervertebral disc disease (IVDS).  
X-rays in service were interpreted to show a "good looking" 
spine.  X-rays in August 2000 showed spondylosis at L2-L3 and 
lumbar scoliosis.  However, x-rays of the lumbosacral spine 
done in September 2001 were interpreted to show a normal 
spine.  A March 2002 magnetic resonance imaging (MRI) did not 
show any evidence of spondylosis or scoliosis although there 
was evidence of small Schmorl's nodes at L3 and L5 at their 
superior end plates.  Then in July 2004, x-rays of the 
lumbosacral spine showed no spondylosis but the radiologist 
added a comment that the mild spurring present caused 
intermittent nerve root compression or spondylosis.  The July 
2004 examiner noted that the veteran complained of 
intermittent numbness and tingling in the right lateral 
thigh.  The examiner provided a diagnosis of mild spondylosis 
of the lumbar spine with intermittent radiation into the 
nerve roots of the right L2 dermatome.  The Board is of the 
opinion that a new examination is required to fully evaluate 
the veteran's level of disability and the appropriate 
diagnosis.

Finally, the VA outpatient treatment records associated with 
the claims file appear to be incomplete.  The records relate 
solely to treatment provided to the veteran for complaints of 
back pain.  They reflect two styles of electronic notes and 
are printed on different dates.  Moreover, there is a lack of 
continuity in the records that suggests there are missing 
clinical records such as there is no clinical record to 
address any follow-up after the MRI.  Also, the veteran told 
the July 2004 VA examiner that he first experienced his 
numbness and tingling in the right thigh in February 2004.  
It is not certain whether the veteran sought treatment at 
that time or thereafter for this new symptom.  The veteran 
was issued a transcutaneous electrical nerve stimulation 
(TENS) unit in April 2003.  This was not discussed in the 
July 2004 VA examination report and the clinical records do 
not address whether this was successful in relieving the 
veteran's back pain.  A request for all of the veteran's VA 
treatment records must be made.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify any source of treatment for his 
right knee and back disability since 
service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  Whether or not the veteran 
responds, the RO should obtain VA 
treatment records concerning the veteran 
for the period from April 2003 to the 
present.

2.  The veteran should be requested to 
provide evidence that he received 
parachute training, that his duties 
involved parachute jumping in service, or 
that he engaged in recreational parachute 
jumping during service.  If the veteran 
reports that his personnel records 
contain such information, then his 
personnel records must be obtained and 
associated with the claims file.

3.  Upon the completion of the 
development required in paragraphs 1 and 
2, the veteran should be afforded a VA 
audiology examination.  The report of 
examination must include audiometric test 
and speech recognition results necessary 
to apply 38 C.F.R. § 3.385.  The examiner 
should obtain a detailed history of noise 
exposure, both in service and after.  The 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
that any currently diagnosed hearing loss 
is related to the veteran's service.  A 
rationale for all opinions must be 
expressed.

4.  The veteran should be afforded a VA 
examination to evaluate his claim for 
service connection for a right knee 
condition.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed and the results noted in the 
examination report.  The examiner must 
review the veteran's claims file in 
association with the examination.  The 
examiner is requested to identify any and 
all conditions that may be present in the 
right knee.  The examiner is also 
requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that any 
identified condition is related to the 
veteran's military service.  If the 
examiner determines that any identified 
right knee condition is not related to 
service, the examiner should offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any identified right knee condition is 
caused, or aggravated by, the veteran's 
service-connected disabilities involving 
his left foot plantar fasciitis and heel 
spur and left 1st MTP bunion, right 1st 
MTP bunion, or left ankle sprain.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

5.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and extent of his 
low back disability, currently evaluated 
as lumbar spondylosis at L2-L3 and lower 
lumbar scoliosis.  The claims file should 
be made available to the examiner for 
review prior to the examination.  All 
studies and tests deemed necessary by the 
examiner should be accomplished and any 
such results must be included in the 
examination report.  The examiner should 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiners should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
spine, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence of absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should provide a diagnosis or 
diagnosis for all pathology affecting 
lumbar spine.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, codified at 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


